          Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 1 of 10


     Richard T. Drury (SBN 163559)                                                Mark E. Ellis – 127159
 1   richard@lozeaudrury.com                                              Lawrence K. Iglesias – 303700
     Rebecca Davis (SNB 271662)                                              ELLIS LAW GROUP LLP
 2   rebecca@lozzeaudrury.com                                           1425 River Park Drive, Suite 400
     LOZEAU DRURY LLP                                                             Sacramento, CA 95815
 3   1939 Harrison St., Suite 150                                                    Tel: (916) 283-8820
     Oakland, CA 94612                                                               Fax: (916) 283-8821
 4   Telephone: (510) 836-4200                                                   mellis@ellislawgrp.com
     Facsimile: (510) 836-4205                                                liglesias@ellislawgrp.com
 5
     WOODROW & PELUSO, LLC                                           KLEIN MOYNIHAN TURCO LLP
 6   Patrick H. Peluso*                                           Evan King (Pro Hac Vice Forthcoming)
     ppeluso@woodrowpeluso.com                                           450 Seventh Avenue, 40th Floor
 7   Taylor T. Smith*                                                       New York, New York 10123
     tsmith@woodrowpeluso.com                                                       TEL: 212-246-0900
     3900 East Mexico Avenue, Suite 300                                            FAX: 212-216-9559
 8
     Denver, Colorado 80210                                                  eking@kleinmoynihan.com
     Telephone: (720) 213-0676
 9   Facsimile: (303) 927-0809
10   *Pro Hac Vice admission to be sought                Attorneys for Defendant SCHOOLADVISOR, LLC
                                                                            DBA DEGREESEARCH.ORG
11   Attorneys for Plaintiff and the alleged Class

12
13
14                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
15
16
     EDWARDO MUNOZ, individually and on                  JOINT FRCP 26(f) REPORT
17   behalf of all others similarly situated,

18                                                       Case No. 1:20-cv-00440
                                Plaintiff,
19                                                       Scheduling Conference:
                                                         Date: July 2, 2020
     v.
20
21   SCHOOLADVISOR, LLC d/b/a
     DEGREESEARCH.ORG, a Delaware limited
22   liability company,
23                              Defendant.
24
25
26
27
                                                     1
28   JOINT RULE 26(F) REPORT
          Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 2 of 10


                                       JOINT RULE 26(f) REPORT
 1
            Plaintiff Edwardo Munoz (“Plaintiff” or “Munoz”) and Defendant Schooladvisor, LLC
 2
     d/b/a Degreesearch.com (“Defendant” or “DegreeSearch”) jointly submit this Rule 26(f) Report
 3
     pursuant to Rule 26(f) of the Federal Rules of Civil Procedure.
 4
     1. Statement of the Case
 5
              Plaintiff’s Position: The facts are straightforward. Plaintiff alleges that he received
 6
      unsolicited telemarketing text messages placed to his personal cellular telephone by or on the
 7
      behalf of Defendant on February 2, 2020, February 10, 2020, February 13, 2020, and February
 8
      14, 2020. Plaintiff denies ever providing his prior express consent to receive the calls and
 9
      denies ever having a relationship with Defendant. Plaintiff alleges that the calls were placed
10
      using an automatic telephone dialing system and without prior express consent, in violation of
11
      the Telephone Consumer Protection Act, 42 U.S.C. § 227 et seq. (“TCPA” or the “Act.”).
12
      Plaintiff brings this case as an alleged Class action on behalf of himself and all others similarly
13
      situated.
14
              Defendant’s Position: Defendant denies that it is liable to Plaintiff, or to any purported
15
      class members, for alleged violations of the TCPA. Plaintiff gave prior express written consent
16
      for the alleged communications.
17
     2. Subject Matter Jurisdiction
18
              This case is an alleged class action brought under the TCPA, a federal statute. As
19
      such, the Plaintiff contends that the Court has original jurisdiction under 28 U.S.C. § 1331.
20
      No issues exist as to personal jurisdiction or venue, and no parties remain to be served.
21
     3. Legal Issues
22
              Plaintiff’s Position:
23
              1. Whether the equipment allegedly used by Defendant to place the alleged text
24
      message calls constitutes an ATDS under the TCPA.
25
              2. Whether Defendant or its agent obtained prior express consent to send the text
26
      messages.
27
                                                       2
28   JOINT RULE 26(F) REPORT
         Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 3 of 10



 1           3. Whether the proposed class can be certified as a class action in accordance with
 2   Federal Rules of Civil Procedure 23.

 3           4. If Defendant violated the TCPA, whether it did so willfully.
 4           Defendant’s Position:
 5           Defendant accepts Plaintiff’s summary of the legal issues presented, and states that
 6   each question asserted by Plaintiff must be answered in the negative.
 7 4. Motions
 8          Plaintiff’s Position
 9          Plaintiff anticipates moving for class certification following class discovery and moving
10 for summary judgment in favor of himself and the class members after a ruling on class
11 certification. Discovery motions may also become necessary.
12          Defendant’s Position:
13          Defendant anticipates opposing Plaintiff’s motion for class certification and moving for
14 summary judgment in favor of itself. Defendant also intends to file Daubert motion(s), motions
15 in limine, and a motion to compel arbitration as necessary. Defendant reserves the right to amend
16 this statement as necessary.
17 5. Damages
18          Plaintiff’s Position: Plaintiff seeks an award or actual monetary loss or the sum of five
19 hundred dollars ($500.00) for each violation of the TCPA whichever is greater. If Defendant is
20 determined to have acted willfully, Plaintiff then seeks one thousand five hundred dollars
21 ($1,500.00) for each violation of the TCPA.
22          Defendant’s Position: Defendant contends that it is not liable to Plaintiff or any purported
23 class members for any alleged violation of the TCPA. Accordingly, Defendant is not liable for any
24 damages.
25 6. Proposed Discovery Plan
26          Plaintiff’s Proposed Discovery Plan & Limitations on Same:
27
                                                     3
28   JOINT RULE 26(F) REPORT
         Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 4 of 10



 1          Plaintiff’s position is that discovery should proceed with respect to both class
 2 certification and merits issues for a period of ten (10) months. The first eight (8) months will be

 3 devoted to written and oral fact discovery. The final two (2) months of this period will be
 4 devoted to experts. At the close of this ten (10) month period the Parties would brief class
 5 certification. Following a ruling on class certification the Court would hold a subsequent case
 6 management conference and establish a schedule for the remainder of the case, including a
 7 period for any remaining merits-based discovery, and dates for summary judgment briefing, pre-
 8 trial conferences, and the trial.
 9          Discovery is needed regarding certain threshold issues that will materially advance the
10 case:
11          (1) The ability to identify other cellphone numbers that Defendant (or its agent) texted
12 where the telephone numbers (and consent to text) were obtained in the same manner as
13 Plaintiff’s;
14          (2) The dates and times Defendant (or its vendor) texted such cellphone numbers;
15          (3) The identity of any vendor Defendant used to obtain lead information regarding the
16 Plaintiff and the other class members, to obtain consent to send text messages to Plaintiff and the
17 other class members and to actually send the texts at issue; and
18          (4) Information identifying Defendant’s or its vendor’s dialing equipment.
19          Plaintiff opposes Defendant’s proposal to bifurcate discovery. While in certain cases
20 bifurcating between class and merits discovery makes sense, here any so-called “merits” issues
21 are so intertwined with the class issues that attempting to separate them would only lead to
22 confusion, disagreement, and the need for Court supervision. See Manual for Complex Litig. §
23 11.214 (4th. ed) (The court should ascertain what discovery on class questions is needed for a
24 certification ruling and how to conduct it efficiently and economically….Discovery may proceed
25 concurrently if bifurcating class discovery from merits discovery would result in significant
26 duplication of effort and expense to the parties.”) An example is found in Defendant’s claim that
27 it had prior express consent from Plaintiff. The question of whether such alleged consent is
                                                    4
28 JOINT RULE 26(F) REPORT
         Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 5 of 10



 1 sufficient to satisfy the TCPA’s prior express written consent requirement is the same for both
 2 Plaintiff and all others who Defendant claims consented in the same way.

 3          Indeed, phasing discovery in such a way would give Defendant a free bite at the apple.
 4 That is, the one-way intervention rule, which bars granting class certification after the merits
 5 have already been decided in a plaintiff’s favor, would preclude Plaintiff, but not Defendant,
 6 from moving for summary judgment prior to class certification. Gessele v. Jack in the Box, Inc.,
 7 No. C10–0960, 2012 WL 3686274, at *3 (D. Or. Aug. 24, 2012) (quotations omitted).
 8          In short, under Defendant’s plan, Plaintiff would need to first clear the hurdle of proving
 9 he can beat summary judgment on his individual claims without any corresponding ability to
10 seek summary judgment in his favor. Then, only after surviving summary judgment would
11 Plaintiff be able to seek discovery related to class certification—which will take months to
12 gather. Bifurcating discovery is therefore not only unnecessary in this case, but also
13 unreasonable and prejudicial to Plaintiff.
14
15          Defendant’s Proposed Discovery Plan & Limitations on Same:
16          Defendant’s position is that discovery should not proceed with respect to both class
17 certification and merits issues concurrently. This would quickly become unruly and, given the
18 Parties’ intent to move for summary judgment, unnecessary. Accordingly, Defendant proposes
19 that during the ten (10) motion initial period proposed by Plaintiff, the first four (4) months
20 should be devoted to written and oral discovery relating to merits issues. The second four (4)
21 months should be devoted to written and oral discovery relating to class certification. The final
22 two (2) months should be devoted to experts (as proposed by Plaintiff). Contrary to Plaintiffs’
23 assertion, by bifurcating discovery between the two discrete issues of merits and class
24 certification, Defendant is not afforded a free bite at the apple. Rather, if, as Defendant
25 anticipates, initial merits discovery confirms that Plaintiff cannot beat summary judgment, it
26 better positions the Parties to resolve the case in its early stages by avoiding motion practice all
27
                                                      5
28   JOINT RULE 26(F) REPORT
         Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 6 of 10



 1 together. In the unlikely event that Plaintiff’s claims are vindicated through merits discovery,
 2 issues of class discovery (which can inherently costly and immensely complex) can proceed.

 3          Defendant accepts the remainder of Plaintiff’s proposed discovery schedule.
 4          Discovery is needed regarding certain threshold issues that will materially advance the
 5 case:
 6          (1) The express prior written consent provided by Plaintiff to be contacted; and
 7          (2) Whether Plaintiff and all potential class members expressly agreed to arbitration.
 8          Defendant reserves the right to amend this statement as necessary.
 9 7. Additional Parties
10          Plaintiff: Plaintiff does not anticipate adding any parties at this time, but reserves his right
11 to do so following sufficient discovery.
12          Defendant: Defendant does not anticipate adding any parties at this time, but reserves his
13 right to do so following sufficient discovery.
14 8. Alternative Dispute Resolution (ADR)
15          The Parties do not agree to submit the action to the Court’s VDRP program, but will
16 discuss the possibility of pursuing private mediation as appropriate.
17 9. Trial Estimate
18          Plaintiff has demanded a jury trial and the Parties do not anticipate trial lasting more than
19 5 days. Defendant anticipates trial lasting between 5-7 days depending upon whether a class is
20 certified and whether bifurcation is required as to the question of willful/knowing conduct.
21 10. Proposed Pretrial Schedule
22 Plaintiff’s Proposed Schedule
23          As stated above, Plaintiff’s position is that discovery should proceed with respect to both
24 class certification and merits issues for a period of ten (10) months. The first eight (8) months
25 will be devoted to written and oral fact discovery. The final two (2) months of this period will be
26 devoted to experts. At the close of this ten (10) month period the Parties would brief class
27 certification. Following a ruling on class certification the Court would hold a subsequent case
                                                      6
28 JOINT RULE 26(F) REPORT
          Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 7 of 10



 1 management conference and establish a schedule for the remainder of the case, including a
 2 period for any remaining merits-based discovery, and dates for summary judgment briefing, pre-

 3 trial conferences, and the trial.
 4          Plaintiff proposes the following schedule:
 5
 6                        Matter                                      Plaintiff’s Proposal
          Deadline to Serve Initial Disclosures        July 3, 2020
 7
          Deadline to Amend Pleadings                  September 3, 2020
 8
 9        Deadline to Complete Fact Discovery          March 4, 2021
10        and ADR Deadline
          Deadline to Complete Expert Discovery        May 6, 2021
11
          Deadline for Plaintiff to Move for Class     June 3, 2021
12        Certification
13        Subsequent Case Management                   TBD: to be set after a ruling on class
          Conference                                   certification
14
     Defendant’s Proposed Schedule
15
            As stated above, Defendant’s position is that discovery should not proceed with respect to
16
     both class certification and merits issues concurrently. This would quickly become unruly and,
17
     given the Parties’ intent to move for summary judgment, unnecessary. Accordingly, Defendant
18
     proposes that during the ten (10) motion initial period proposed by Plaintiff, the first four (4)
19
     months should be devoted to written and oral discovery relating to merits issues. The second four
20
     (4) months should be devoted to written and oral discovery relating to class certification. The
21
     final two (2) months should be devoted to experts (as proposed by Plaintiff). Defendant accepts
22
     the remainder of Plaintiff’s proposed discovery schedule.
23
            Defendant proposes the following schedule:
24
25
                          Matter                                   Defendant’s Proposal
26
          Deadline to Serve Initial Disclosures        July 3, 2020
27
                                                       7
28   JOINT RULE 26(F) REPORT
        Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 8 of 10


        Deadline to Amend Pleadings                  September 3, 2020
 1
 2
        Deadline to Complete Fact Discovery          March 4, 2021
 3      and ADR Deadline

 4      Deadline to Complete Expert Discovery        May 6, 2021
        Deadline for Plaintiff to Move for Class     June 3, 2021
 5      Certification
 6      Subsequent Case Management                   TBD: to be set after a ruling on class
        Conference                                   certification
 7
 8
 9 11. Magistrate Consent
10         Defendant does not consent to a magistrate.

11
     Dated: June 25, 2020
12
                                                   By: /s/ Patrick H. Peluso
13
14                                                 Richard T. Drury (SBN 163559)
                                                   richard@lozeaudrury.com
15                                                 Rebecca Davis (SBN 271662)
                                                   rebecca@lozeaudrury.com
16                                                 LOZEAU DRURY LLP
                                                   410 12th Street, Suite 250
17                                                 Oakland, CA 94607
                                                   Telephone: (510) 836-4200
18                                                 Facsimile: (510) 836-4205

19                                                 WOODROW & PELUSO, LLC
                                                   Patrick H. Peluso*
20                                                 ppeluso@woodrowpeluso.com
                                                   Taylor T. Smith*
21                                                 tsmith@woodrowpeluso.com
                                                   3900 East Mexico Avenue, Suite 300
22                                                 Denver, Colorado 80210
                                                   Telephone: (720) 213-0676
23                                                 Facsimile: (303) 927-0809

24                                                 *Pro Hac Vice

25                                                 Counsel for Plaintiff and the alleged
                                                   Class
26                                                 *pro hac vice
27
                                                     8
28   JOINT RULE 26(F) REPORT
        Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 9 of 10



 1
 2
                                      ELLIS LAW GROUP LLP
 3
 4                                    By: /s/ Lawrence K. Iglesias
                                      Lawrence K. Iglesias
 5                                    Attorney for Defendant
                                      SCHOOL ADVISOR, LLC DBA
 6
                                      DEGREESEARCH.ORG
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                         9
28   JOINT RULE 26(F) REPORT
        Case 1:20-cv-00440-NONE-EPG Document 15 Filed 06/25/20 Page 10 of 10


                                    CERTIFICATE OF SERVICE
 1
 2         I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF
 3 system on this 25th day of June, 2020 to all counsel of record.
 4
 5                                                   /s/ Patrick H. Peluso

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                   10
28   JOINT RULE 26(F) REPORT
